Title: From Thomas Jefferson to Richard Rush, 20 October 1820
From: Jefferson, Thomas
To: Rush, Richard


Dear Sir
Monticello
Oct. 20. 20
In your favor of May 3. which I have now to acknolege, you so kindly proffered your attentions to any little matters I might have on that side of the water, that I take the liberty of availing my self of this proof of your goodness so far as to request you to put the inclosed catalogue into the hands of some honest bookseller of London who will procure and forward the books to me, with care and good faith. they should be packed in a cheap trunk, and not put on ship-board until April, as they would be liable to damage on a winter passage. I ask an honest correspondent in that line, because when we begin to import for the library of our University, we shall need one worthy of entire confidence.  I send this letter open to my correspondent in Richmond, Capt Bernard Peyton, with a request that he will put into it a bill of exchange on London of 40.£ sterling, which of course therefore I cannot describe to you by naming drawer and drawee. he will also forward, by other conveyances, the duplicate and 3.plicate as usual. this sum would more than cover the cost of the books written for, according to their prices stated in printed catalogues. but as books have risen with other things in price, I have enlarged the printed amount by about 15. per cent to cover any rise. still should it be insufficient, the bookseller is requested to dock the Catalogue to the amount of the remittance.I have no news to give you: for I have none but from the newspapers, and believing little of that myself, it would be an unworthy present to my friends. but the important news lies now on your side of the Atlantic. England, in throes from a trifle, as it would seem, but that trifle the symptom of un irremediable disease proceeding from a long course of exhaustion by efforts and burthens beyond her natural strength; France agonising between royalists and constitutionalists; the other states of Europe pressing on to revolution & the rights of man, and the colossal powers of Russia and Austria marshalled against them. these are more than specks of hurricane in the horison of the world. you, who are young may live to see it’s issue. the beginning only is for my time. Nor is our side of the water entirely untroubled. the boisterous sea of liberty is never without a wave. a hideous evil, the magnitude of which is seen, and at a distance only, by the one party, and more sorely felt and sincerely deplored by the other, from the difficulty of the cure, divides us at this moment too angrily. the attempt by one party to prohibit willing states from sharing the evil, is thought by the other to render desperate, by accumulation the hope of it’s final eradication. if a little time however is given to both parties to cool, and to dispel their visionary fears, they will see that concurring in sentiments as to the evil, moral and political, the duty and interest of both is to concur also in devising a practicable process of cure. should time not be given, and the schism be pushed to separation, it will be for a short term only. two or three years trial will bring them back, like quarelling lovers, to renewed embraces, and increased affection. the experiment of separation would soon prove to both that they had mutually miscalculated their best interests. and even were the parties in Congress to secede in a passion, the soberer people would call a Convention and cement again the severance attempted by the insanity of their functionaries. with this consoling view, my greatest grief would be for the fatal effect of such an event on the hopes and happiness of the world. we exist, and are quoted, as standing proofs that a government, so modelled as to rest continually on the will of the whole society, is a practicable government. were we to break to pieces, it would damp the hopes and the efforts of the good, and give triumph to those of the bad thro’ the whole enslaved world. as members therefore of the universal society of mankind, and standing in high and responsible relation with them, it is our sacred duty to suppress passion among ourselves, and not to blast the confidence we have inspired of proof that a government of reason is better than one of force.—this letter is not of facts but of opinions as you will observe: and altho the converse is generally the most acceptable, I do not know that, in your situation, the opinions of your countrymen may not be as desirable to be known to you as facts. they constitute indeed moral facts as important as physical ones to the attention of the public functionary. Wishing you a long career to the services you may render your country, and that it may be a career of happiness and prosperity to yourself, I salute you with affectionate attachment and respect.Th: JeffersonP.S. Richmond or Norfolk would be the most convenient ports to send my books to: and I presume there are always at London ships bound to one of those ports.